DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments regarding the priority of the present application are not found persuasive as the priority documents do not describe or require stimulation where a coulomb parameter is explicitly recited.  Regarding the prior art, applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 11/318075 and 12/259208, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, these prior applications fail to disclose an implanted neurostimulator limiting the output to apply 1.8 couloumbs or 900 millicoulombs or less every two hours as claimed in independent claims 1, 10, and 17.  Accordingly, the present application is awarded a priority date of 27 December 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey (US 2002/0016344).
Regarding claims 1 and 10, Tracey teaches a method of treating an inflammation in a patient, the method comprising: applying electrical stimulating from an implanted neurostimulator to a nerve of the cholinergic anti-inflammatory pathway to inhibit pro-inflammatory cytokine production (e.g. ¶¶ 11, 50-55, etc.)., wherein a controller of the implanted neurostimulator limits the output of the implanted neurostimulator to apply 1.8 coulombs or less every two hours (e.g. ¶¶ 54 - where Tracey applies voltage stimuli of 1V, at 2ms and 1 Hz for 10 minutes, 1 Hz = 6.626069570305e-34 Watts/second, accordingly 10 minutes (or 600 seconds) = 3.9756e-31 watts.   I(amps) = P(watts)/V(volts), so at 1V, Amperage is equivalent to the wattage.  So the amperage of this stimulus be 3.9756e-31 Amps which is 3.9756e-31 C/S.  Accordingly, Tracey would be applying less than 1.8 coulombs every 2 hours).
Tracey fails to expressly disclose a burst width between 40-120 seconds; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the burst width parameters between 40-120 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Tracey teaches a method of treating a chronic inflammatory disorder in a patient, the method comprising: applying electrical stimulating from an implanted neurostimulator to a nerve of the cholinergic anti-inflammatory pathway to inhibit pro-inflammatory cytokine production (e.g. ¶¶ 11, 50-55, etc.)., wherein a controller of the implanted neurostimulator limits the output of the implanted neurostimulator to apply 900 millicoulombs or less every two hours (e.g. ¶¶ 54 - where Tracey applies voltage stimuli of 1V, at 2ms and 1 Hz for 10 minutes, 1 Hz = 6.626069570305e-34 Watts/second, accordingly 10 minutes (or 600 seconds) = 3.9756e-31 watts.   I(amps) = P(watts)/V(volts), so at 1V, Amperage is equivalent to the wattage.  So the amperage of this stimulus be 3.9756e-31 Amps which is 3.9756e-31 C/S.  Accordingly, Tracey would be applying less than 900 millicoulombs every 2 hours).

Regarding claims 2 and 11, Tracey teaches the controller of the implanted neurostimulator limits the output of the implanted neurostimulator to 180 millicoulombs or less every two hours (e.g. ¶¶ 54 - where Tracey applies voltage stimuli of 1V, at 2ms and 1 Hz for 10 minutes, 1 Hz = 6.626069570305e-34 Watts/second, accordingly 10 minutes (or 600 seconds) = 3.9756e-31 watts.   I(amps) = P(watts)/V(volts), so at 1V, Amperage is equivalent to the wattage.  So the amperage of this stimulus be 3.9756e-31 Amps which is 3.9756e-31 C/S.  Accordingly, Tracey would be applying less than 1.8 coulombs every 2 hours).
Regarding claim 3 and 12, Tracey teaches the controller of the implanted neurostimulator limits the output of the implanted neurostimulator to 90 millicoulombs or less every two hours (e.g. ¶¶ 54 - where Tracey applies voltage stimuli of 1V, at 2ms and 1 Hz for 10 minutes, 1 Hz = 6.626069570305e-34 Watts/second, accordingly 10 minutes (or 600 seconds) = 3.9756e-31 watts.   I(amps) = P(watts)/V(volts), so at 1V, Amperage is equivalent to the wattage.  So the amperage of this stimulus be 3.9756e-31 Amps which is 3.9756e-31 C/S.  Accordingly, Tracey would be applying less than 1.8 coulombs every 2 hours).
Regarding claims 4-5, 13-14, and 19-20, Tracey teaches an off-time before the nerve of the cholinergic anti- inflammatory pathway is re-stimulated is from 2 hours to 24 hours or 4 hours or more, or between 16-30 hours (e.g. ¶¶ 67).
Regarding claim 6 and 18, Tracey teaches the method is a method of treating rheumatoid arthritis (e.g. ¶¶ 7).
Regarding claim 7 and 15, Tracey teaches monitoring the effect of the stimulation on inflammation in the patient (e.g. ¶¶ 34-35,39, 60, etc.)
Regarding claim 8 and 16, Tracey teaches determining the level of a pro-inflammatory cytokine prior to stimulation (e.g. ¶¶ 39, 60, 76-79, etc.)
Regarding claim 9, Tracey teaches applying electrical stimulating from the implanted neurostimulator to the nerve of the cholinergic anti-inflammatory pathway comprises applying electrical stimulation to one or more of: a vagus nerve, a splenic nerve, a hepatic nerve, a facial nerve, and a trigeminal nerve (e.g. ¶¶ 10 – “vagus nerves”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792